         Case 1:19-cv-10219-PBS Document 34 Filed 04/28/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


LEONITUS JABIR BEY,                                  C.A. NO.: 19-10219- PBS
     Plaintiff,

v.

DAVID PENDER,
     Defendant

              DEFENDANT’S OPPOSITION TO PRO SE PLAINTIFF’S
           WRIT OF DEMURRER TO STRIKE DEFENDANT’S OPPOSITION
                        TO SUMMARY JUDGMENT

       The defendant, David Pender, makes this his opposition to the pro se plaintiff’s Writ Of

Demurrer to Strike Defendant’s Opposition to Summary Judgment filed on April 27, 2021

(Docket No. 31).

       As reasons therefore, the court decided the cross-motions for summary judgment on

March 30, 2021 allowing the defendant’s Motion for Summary Judgment as to the unlawful

arrest claim and denied their motion as to the excessive force claim. The court denied the pro se

plaintiff’s motion for summary judgment. The case has been scheduled for a pre-trial conference

on June 24, 2021 and jury trial on July 27, 2021.

       Further reasons are as follows: the pro se plaintiff has already filed a similar document

which was entitled Writ of Demurrer to Strike Defendant’s Opposition to Summary Judgment

which made similar arguments and was denied by the court on March 30, 2021.

       Addressing matters in the second “Motion” to Strike Defendant’s Opposition to

Summary Judgment, a Concise Statement of Material Facts was served with the Motion for

Summary Judgment upon the pro se plaintiff for which no response was made. The pro se

plaintiff did not serve a Concise Statement of Facts with his Motion for Summary Judgment



                                                1
          Case 1:19-cv-10219-PBS Document 34 Filed 04/28/21 Page 2 of 2




although he did set forth facts within his motion which were separately responded to by the

defendant in the opposition to the Motion for Summary Judgment.

       WHEREFORE, for the above reasons, the defendant moves the court to deny the

plaintiff’s motion.

                                              The Defendant,

                                              By his attorney,

                                               /s/Bradford N. Louison
                                              _____________________________
                                              Bradford N. Louison, Esq. BBO#305755
                                              blouison@lccplaw.com
                                              Louison, Costello, Condon & Pfaff, LLP
                                              101 Summer Street
                                              Boston, MA 02110
                                              (617) 439-0305
Date: April 28, 2021
                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I caused the foregoing to be served by first class mail or

via email to:

                                            Leonitus Jabir Bey
                                             P.O. Box 1934
                                           Lowell, Mass 01854


                                                      /s/Bradford N. Louison

                                                      Bradford N. Louison

Dated: April 28, 2021




                                                 2
